             Case 1:20-cv-05502-AJN Document 75 Filed 12/22/20 Page 1 of 1



O’Melveny & Myers LLP                T: +1 202 383 5300
1625 Eye Street, NW                  F: +1 202 383 5414
Washington, DC 20006                 omm.com




                                                                                                               Ian Simmons
December 22, 2020                                                                                              D: +1 202 383 5106
                                                                                                               isimmons@omm.com
VIA ECF

Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re:       Regeneron Pharmaceuticals, Inc. v. Novartis Pharma AG, et
          al., Case No. 1:20-cv-5502-AJN

Dear Judge Nathan:

     I write on behalf of all Defendants in the above-captioned
action. Pursuant to Rule 3.H of this Court’s Individual
Practices in Civil Cases, Defendants respectfully notify Your
Honor that Defendants’ Motions to Dismiss, Transfer, or Stay
have been fully briefed and pending without decision for 90
days. See ECF Nos. 40, 43, 49, 51.

                                                                      Respectfully submitted,


                                                                      By: /s/ Ian Simmons
                                                                           Ian Simmons

                                                                      Counsel for Defendants Novartis
                                                                      Pharma AG, Novartis Technology
                                                                      LLC, and Novartis
                                                                      Pharmaceuticals Corp.




cc: Counsel of record (via ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
